     Case 2:19-cv-00566-SM-MBN Document 35 Filed 02/20/19 Page 1 of 1



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

TOMMY BADEAUX, ET AL.,                                  CIVIL ACTION
   Plaintiffs
VERSUS                                                  NO. 19-566

ROGER GOODELL, ET AL.,                                  CIVIL ACTION
    Defendants



Related Case:


DARRELL GUILLORY,                                       CIVIL ACTION
   Plaintiff
VERSUS                                                  NO. 19-1197

THE NATIONAL FOOTBALL                                   SECTION "E" (5)
LEAGUE, ET AL.,
    Defendants



Applies to: Both Cases


                                  ORDER

     IT IS ORDERED that a status conference be held in chambers on Tuesday,

February 26, 2019 at 12:30 p.m.

     New Orleans, Louisiana, this 20th day of February, 2019.


                   _____________ _______________
                           SUSIE MORGAN
                   UNITED STATES DISTRICT JUDGE
